Citation Nr: 0912530	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active military duty from February 
1964 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Historically, the appellant served on active duty from 
February 1964 to February 1967.  Herein, he is seeking 
entitlement to total disability based on individual 
unemployability (TDIU).

In January 2007, the appellant underwent a VA examination in 
order to ascertain his ability to obtain and maintain any 
form of gainful employment consistent with his education and 
occupational experience.  At the time of this examination, 
service connection was in effect for residual scars of third 
degree burns to the right lower extremity, rated as 40 
percent disabling; residual scars of third degree burns to 
the left lower extremity, rated as 30 percent disabling; and 
residual scars of burns to bilateral hands, rated as 20 
percent disabling.  Moreover, a "significant hearing 
problem" was noted by the examiner.  However, the examiner 
could not incorporate this any hearing disability into the 
determination of whether or not the appellant was able to 
obtain and maintain substantially gainful employment as 
service connection for any hearing disability was not then in 
effect.  See 38 C.F.R. § 4.16(a) (2008).

The appellant's claim of entitlement to TDIU was denied by a 
March 2007 rating decision.  Thereafter, he filed a timely 
notice of disagreement and substantive appeal.  During the 
pendency of this appeal, the appellant submitted claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  By an August 2007 rating decision, service 
connection claim for bilateral hearing loss was denied, but 
service connection for tinnitus was granted, and a 10 percent 
disability evaluation was assigned thereto.

After reviewing the evidence of record, the Board finds there 
is a further duty to assist the appellant with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The evidence of record does not contain an 
examination wherein all of the appellant's service-connected 
disabilities were evaluated pursuant to his claim for TDIU.  
The Board finds that the medical evidence is, therefore, 
insufficient to make a decision.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
TDIU.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to undergo a comprehensive 
examination.  After a review of the entire 
evidence of record, the examiner must 
provide an opinion as to whether the 
appellant is unable to obtain and retain 
employment consistent with his education 
and occupational experience due to his 
service-connected disabilities, 
irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to the 
appellant's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

